 1                                                                                                    O
 2
 3
 4
 5
 6
 7
 8
                            United States District Court
 9
                            Central District of California
10
11   Brian Whitaker,                                    Case No. 2:19-cv-03002-ODW (Ex)
12                         Plaintiff,
13          v.                                          ORDER GRANTING IN PART AND
                                                        DENYING IN PART DEFENDANTS’
14   Bhupinder S. Mac; Apro, LLC,                       MOTION TO DISMISS [15]
15                         Defendants.
16
17
18                                       I.    INTRODUCTION
19          Defendants Bhupinder S. Mac and Apro, LLC (“Defendants”) move to dismiss
20   Plaintiff Brian Whitaker’s complaint for lack of subject matter jurisdiction under
21   Federal Rule of Civil Procedure (“FRCP”) 12(b)(1) and ask the Court to decline to
22   exercise supplemental jurisdiction over his California Unruh Act claim. (See generally
23   Defs.’ Mot. to Dismiss (“Mot.”), ECF No. 15.) For the reasons below, Defendants’
24   Motion is DENIED in Part and GRANTED in Part.1
25
26
27
     1
28     After carefully considering the papers filed in support of the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1                              II.      FACTUAL BACKGROUND
 2           Brian Whitaker (“Whitaker”) initiated this action on April 18, 2019, for
 3   violations of the Americans with Disabilities Act (“ADA”) and related state-law claims.
 4   (See generally Compl., ECF No. 1.) On June 7, 2019, Defendants moved to dismiss for
 5   lack of subject matter jurisdiction and decline supplemental jurisdiction. (See generally
 6   Mot.)
 7           Whitaker is a California resident with physical disabilities.      (Compl. ¶ 1.)
 8   Whitaker is substantially limited in his ability to walk and requires the use of a
 9   wheelchair for mobility. (Compl. ¶ 1.) In March 2019, Whitaker visited Chevron,
10   located at 14505 Ventura Blvd., Sherman Oaks, California. (Compl. ¶¶ 5, 10.) During
11   his visit, Whitaker alleges that he encountered inaccessible paths of travel that do not
12   comply with handicap accessibility requirements under the ADA. (Compl. ¶ 13.)
13   Whitaker alleges that he will return to avail himself of goods or services but is currently
14   deterred from visiting because of his knowledge of the existing barriers. (Compl. ¶ 20.)
15   Defendants argue that this Court should dismiss Whitaker’s claims because he lacks
16   standing. (Mot. 1.) Specifically, Defendants argue that Whitaker has not sufficiently
17   plead an injury in fact to satisfy the Article III standing requirement. (Mot. 3–6.)
18   Defendants also request that the Court decline to exercise supplemental jurisdiction
19   over Whitaker’s Unruh Act claim. (Mot. 7.)
20                                    III.   LEGAL STANDARD
21           A.    Subject Matter Jurisdiction
22           Pursuant to FRCP 12(b)(1), a party may move to dismiss a case for lack of subject
23   matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Article III, Section 2, of the United States
24   Constitution restricts the federal “judicial power” to the resolution of “Cases” and
25   “Controversies,” and this case-or-controversy requirement is met where the plaintiff has
26   standing to bring his or her suit. Lujan v. Defenders of Wildlife, 504 U.S. 555, 559–60
27   (1992); see also Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004). Like all
28   plaintiffs, ADA plaintiffs must establish standing at each stage of the litigation, but the



                                                 2
 1   “Supreme Court has instructed us to take a broad view of constitutional standing in civil
 2   rights cases, especially where, as under the ADA, private enforcement suits ‘are the
 3   primary method of obtaining compliance with the Act.’” Doran v. 7-Eleven, Inc., 524
 4   F.3d 1034, 1039 (9th Cir. 2008) (quoting Trafficante v. Metro Life Ins. Co., 409 U.S.
 5   205, 209 (1972)).
 6         Under FRCP 12(b)(1), a complaint may be dismissed for lack of subject matter
 7   jurisdiction. “A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Air
 8   for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). “In a facial attack, the
 9   challenger asserts that the allegations contained in a complaint are insufficient on their
10   face to invoke federal jurisdiction.” Id. “[I]n a factual attack, the challenger disputes
11   the truth of the allegations that, by themselves, would otherwise invoke federal
12   jurisdiction.” Id.
13         B.      Supplemental Jurisdiction
14         In an action over which a district court possesses original jurisdiction, that court
15   “shall have supplemental jurisdiction over all other claims that are so related to claims
16   in the action within such original jurisdiction that they form part of the same case or
17   controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a).
18   Even if supplemental jurisdiction exists, district courts have discretion to decline to
19   exercise supplemental jurisdiction:
20
           The district courts may decline to exercise supplemental jurisdiction over
21         a claim under subsection (a) if—
22
           (1) the claim raises a novel or complex issue of State law,
           (2) the claim substantially predominates over the claim or claims over
23         which the district court has original jurisdiction,
24         (3) the district court has dismissed all claims over which it has original
           jurisdiction, or
25         (4) in exceptional circumstances, there are other compelling reasons for
26         declining jurisdiction.
27
     28 U.S.C. § 1367(c). The Supreme Court has described 28 U.S.C. § 1367(c) as a
28
     “codification” of the principles of “‘economy, convenience, fairness, and comity’” that



                                                 3
 1   underlie the Supreme Court’s earlier jurisprudence concerning pendent jurisdiction.
 2   City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 172–73 (1997) (quoting
 3   Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988)); see also United Mine
 4   Workers v. Gibbs, 383 U.S. 715, 726 (1966) (citation omitted) (“It has consistently been
 5   recognized that pendent jurisdiction is a doctrine of discretion, not of plaintiff’s right.
 6   Its justification lies in considerations of judicial economy, convenience and fairness to
 7   litigants; if these are not present a federal court should hesitate to exercise jurisdiction
 8   over state claims, even though bound to apply state law to them. Needless decisions of
 9   state law should be avoided both as a matter of comity and to promote justice between
10   the parties, by procuring for them a surer-footed reading of applicable law.”).
11         District courts may decline to exercise jurisdiction over supplemental state law
12   claims “[d]epending on a host of factors” including “the circumstances of the particular
13   case, the nature of the state law claims, the character of the governing state law, and the
14   relationship between the state and federal claims.” City of Chicago, 522 U.S. at 173.
15   The supplemental jurisdiction statute “reflects the understanding that, when deciding
16   whether to exercise supplemental jurisdiction, ‘a federal court should consider and
17   weigh in each case, and at every stage of the litigation, the values of judicial economy,
18   convenience, fairness, and comity.’” Id. (quoting Cohill, 484 U.S. at 350).
19         The Ninth Circuit does not require an “explanation for a district court’s reasons
20   [for declining supplemental jurisdiction] when the district court acts under” 28 U.S.C.
21   §§ 1367(c)(1)-(3), San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 478 (9th
22   Cir. 1998), but does require a district court to “articulate why the circumstances of the
23   case are exceptional in addition to inquiring whether the balance of the Gibbs values
24   provide compelling reasons for declining jurisdiction in such circumstances.” Exec.
25   Software N. Am. Inc. v. U.S. Dist. Court for the Cent. Dist. of Cal., 24 F.3d 1545, 1558
26   (9th Cir. 1994). According to the Ninth Circuit, this “inquiry is not particularly
27   burdensome.” Id. When declining to exercise supplemental jurisdiction under 28
28   U.S.C. § 1367(c)(4), “the court must identify the predicate that triggers the applicability



                                                  4
 1   of the category (the exceptional circumstances), and then determine whether, in its
 2   judgment, the underlying Gibbs values are best served by declining jurisdiction in the
 3   particular case (the compelling reasons).” Id.
 4                                    IV.    DISCUSSION
 5         A.     Subject Matter Jurisdiction
 6        To establish Article III standing, Whitaker must demonstrate that:
 7
           (1) he has suffered an “injury in fact” that is concrete and particularized
 8         and actual or imminent; (2) the injury is fairly traceable to the challenged
 9
           actions of the defendant; and (3) it is likely, as opposed to merely
           speculative, that the injury will be redressed by a favorable decision.
10
11   Bernhardt v. Cty. of Los Angeles, 279 F.3d 862, 868–69 (9th Cir. 2002) (citing Friends
12   of the Earth, Inc. v. Laidlaw Env’t Servs. Inc., 528 U.S. 167, 180–81 (2000)). Once a
13   defendant moves to dismiss for lack of subject matter jurisdiction, the plaintiff bears the
14   burden of establishing the court’s subject matter jurisdiction.         See Kokkonen v.
15   Guardian Life Ins. Co., 511 U.S. 375, 377 (1994); Chandler v. State Farm Mut. Auto.
16   Ins. Co., 598 F.3d 1115, 1122 (9th Cir. 2010).
17         Additionally, in order for ADA plaintiffs to establish standing to pursue
18   injunctive relief, which is the only relief available under the ADA, they must
19   demonstrate a “real and immediate threat of repeated injury” in the future. Fortyune v.
20   American Multi-Cinema, Inc., 364 F.3d 1075, 1081 (9th Cir. 2004) (quoting O’Shea v.
21   Littleton, 414 U.S. 488, 496 (1974)).
22         Whitaker has suffered an injury in fact. Whitaker alleged he visited Chevron in
23   March 2019. (Compl. ¶ 10.) During the visit, Whitaker allegedly encountered an access
24   barrier on Defendants’ premise which prevented him a safe wheelchair accessible route
25   of travel to the entrance of the Gas Station store. (Compl. ¶¶ 1, 13 n.1, 15.) Whitaker
26   alleges that the barrier denied him full and equal access to the entrance of the store and
27   caused him difficulty and frustration. (Compl. ¶¶ 16–17.); see Chapman v. Pier 1
28   Imports (U.S.) Inc., 631 F.3d 939, 947 (9th Cir. 2002) (holding that alleged barriers




                                                 5
 1   “need only interfere with the plaintiff’s ‘full and equal enjoyment’ of the facility” for a
 2   plaintiff to suffer an injury in fact). Thus, Whitaker has suffered an injury in fact, and
 3   the first standing element is met.
 4         Whitaker’s injury is also traceable to the actions of Defendants and is redressable
 5   by the courts. See Doran, 524 F.3d at 1042 n.5 (holding that once an ADA plaintiff has
 6   encountered or becomes aware of alleged barriers that deter him from visiting the
 7   establishment or interfere with his access to the premises, he has suffered an injury in
 8   fact traceable to the defendant’s conduct and redressable by the courts).
 9         Although an encounter with barriers in violation of the ADA is sufficient to show
10   an injury in fact for the purpose of standing, since an ADA plaintiff seeks injunctive
11   relief, he must also show “a sufficient likelihood that he will again be wronged in a
12   similar way.” Chapman, 631 F.3d at 948 (quoting City of Los Angeles v. Lyons, 461
13   U.S. 95, 111 (1983)). To satisfy this standard, an ADA plaintiff must show a “real and
14   immediate threat of repeated injury.” Lyons, 461 U.S. at 102. Thus, an ADA plaintiff
15   can show that “either he is deterred from returning to the facility or that he intends to
16   return to the facility and is therefore likely to suffer repeated injury.” Chapman, 631
17   F.3d at 953.
18         Whitaker need not return to the store, it is enough that he is deterred from visiting
19   the store due to the alleged barriers. However, an ADA plaintiff “lacks standing if he
20   is indifferent to returning to the store or if his alleged intent to return is not genuine, or
21   if the barriers he seeks to enjoin do not pose a real and immediate threat to him due to
22   his particular disability.” Id. “So long as the discriminatory conditions continue, and
23   so long as a plaintiff is aware of them and remains deterred, the injury under the ADA
24   continues.” Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133, 1137 (9th Cir.
25   2002). Whitaker alleges that he “will return to the Gas Station to avail himself of goods
26   or services and to determine compliance with the disability access laws once it is
27   represented to him that the Gas Station and its facilities are accessible.” (Compl. ¶ 20.)
28   However, Whitaker is deterred from visiting because his knowledge of these violations



                                                   6
 1   prevents him from returning until the barriers are removed. (Compl. ¶ 20.) Whitaker
 2   has adequately alleged that he is deterred from visiting Chevron.
 3         Accordingly, Whitaker has demonstrated standing.              Therefore, the Court
 4   DENIES Defendants’ motion to dismiss for lack of subject matter jurisdiction.
 5         B.      Supplemental Jurisdiction
 6                 1.    California’s Limitations on the Filing of Construction-Related
 7                       Accessibility Claims
 8         “In 2012, in an attempt to deter baseless claims and vexatious litigation,
 9   California adopted heightened pleading requirements for disability discrimination
10   lawsuits under the Unruh Act.” Velez v. Il Fornaio (America) Corp., CV 3:18-1840
11   CAB (MDD), 2018 WL 6446169, at *6 (S.D. Cal. Dec. 10, 2018). These heightened
12   pleading requirements apply to actions alleging a “construction-related accessibility
13   claim,” which California law defines as “any civil claim in a civil action with respect to
14   a place of public accommodation, including, but not limited to, a claim brought under
15   Section 51, 54, 54.1, or 55, based wholly or in part on an alleged violation of any
16   construction-related accessibility standard.” Cal. Civ. Code § 55.52(a)(1). California’s
17   heightened pleading standard for construction-related accessibility claims require a
18   plaintiff to include specific facts concerning the plaintiff’s claim, including the specific
19   barriers encountered or how the plaintiff was deterred and each date on which the
20   plaintiff encountered each barrier or was deterred. See Cal. Civ. Proc. Code § 425.50(a).
21   California law requires plaintiffs to verify their complaints alleging construction-related
22   accessibility claims. See Cal. Civ. Proc. Code § 425.50(b)(1). A complaint alleging
23   construction-related accessibility claims that is not verified is subject to a motion to
24   strike. Id.
25         When California continued to experience large numbers of these actions,
26   California imposed additional limitations on “high-frequency litigants.”             These
27   additional restrictions became effective on October 15, 2015. Under California law, a
28   “high-frequency litigant” is defined as:



                                                  7
 1         A plaintiff who has filed 10 or more complaints alleging a construction-
           related accessibility violation within the 12-month period immediately
 2         preceding the filing of the current complaint alleging a construction-related
 3         accessibility violation.
 4
     Cal. Civ. Proc. Code § 425.55(b)(1). The definition of high-frequency litigant also
 5
     extends to attorneys. See Cal. Civ. Proc. Code § 425.55(b)(2). In support of its
 6
     imposition of additional requirements on high-frequency litigants, the California
 7
     Legislature found and declared:
 8
           According to information from the California Commission on Disability
 9
           Access, more than one-half, or 54 percent, of all construction-related
10         accessibility complaints filed between 2012 and 2014 were filed by two
11         law firms. Forty-six percent of all complaints were filed by a total of 14
           parties. Therefore, a very small number of plaintiffs have filed a
12         disproportionately large number of the construction-related accessibility
13         claims in the state, from 70 to 300 lawsuits each year. Moreover, these
           lawsuits are frequently filed against small businesses on the basis of
14
           boilerplate complaints, apparently seeking quick cash settlements rather
15         than correction of the accessibility violation. This practice unfairly taints
16
           the reputation of other innocent disabled consumers who are merely trying
           to go about their daily lives accessing public accommodations as they are
17         entitled to have full and equal access under the state’s Unruh Civil Rights
18         Act (Section 51 of the Civil Code) and the federal Americans with
           Disability Act of 1990 (Public Law 101-336).
19
20   Cal. Civ. Proc. Code § 425.55(a)(2).         In response to these “special and unique
21   circumstances,” Cal. Civ. Proc. Code § 425.55(3), California imposed a “high-
22   frequency litigant fee” requiring high-frequency litigants to pay a $1,000 filing fee at
23   the time of the filing of the initial complaint in addition to the standard filing fees. Cal.
24   Gov’t Code § 70616.5. California law also requires complaints filed by high-frequency
25   litigants to allege certain additional facts, including whether the action is filed by, or on
26   behalf of, a high-frequency litigant, the number of construction-related accessibility
27   claims filed by the high-frequency litigant in the preceding 12 months, the high-
28   frequency litigant plaintiff’s reason for being in the geographic area of the defendant’s



                                                  8
 1   business, and the reason why the high-frequency litigant plaintiff desired to access the
 2   defendant’s business. See Cal. Civ. Proc. Code § 425.50(a)(4)(A). Here, Whitaker falls
 3   within the definition of a high-frequency litigant. (Pl.’s Opp’n to Mot. 15.)
 4                2.     Supplemental Jurisdiction
 5         The Court declines to exercise supplemental jurisdiction over Whitaker’s Unruh
 6   Act claim because California’s heightened pleading standards and increased filing fees
 7   do not apply in federal court, plaintiffs can circumvent the restrictions California has
 8   imposed on Unruh Act claims alleging construction-related accessibility claims simply
 9   by relying on § 1367(a)’s grant of supplemental jurisdiction to file their Unruh Act
10   claims in federal court when they combine an Unruh Act claim with an ADA claim for
11   injunctive relief. The number of construction-related accessibility claims filed in the
12   Central District has skyrocketed both numerically and as a percentage of total civil
13   filings since California began its efforts to curtail the filing of such actions. According
14   to statistics compiled by the Clerk’s Office, in 2013, the first year in which California’s
15   initial limitations on such cases were in effect, there were 419 ADA cases filed in the
16   Central District, which constituted 3% of the civil actions filed. Filings of such cases
17   increased from 928 (7% of civil cases) in 2014, the year before the imposition of the
18   additional $1,000 filing fee and additional pleading requirements for high-frequency
19   litigants, to 1,386 (10% of civil cases) in 2016, the first full year of those requirements.
20   The number and percentage of such cases filed in the Central District has increased in
21   each year since California acted to limit the filings by high-frequency litigants, reaching
22   1,670 (12% of civil cases) in 2017, 1,670 (18% of civil cases) in 2018, and 1,868 cases
23   (24% of civil cases) in the first six months of 2019.
24         By enacting restrictions on the filing of construction-related accessibility claims,
25   California has expressed a desire to limit the financial burdens California’s businesses
26   may face for claims for statutory damages under the Unruh Act. By filing these actions
27   in federal court, Whitaker has evaded these limits and sought a forum in which he can
28   claim these state law damages in a manner inconsistent with the state law’s



                                                  9
 1   requirements. This situation, and the burden the ever-increasing number of such cases
 2   poses to the federal courts, presents “exceptional circumstances” and “compelling
 3   reasons” that justify the Court’s discretion to decline to exercise supplemental
 4   jurisdiction over Whitaker’s Unruh Act claim in this action under 28 U.S.C. §
 5   1367(c)(4).
 6         Declining to exercise supplemental jurisdiction over Whitaker’s Unruh Act claim
 7   in these circumstances supports the values of judicial economy, convenience, fairness,
 8   and comity:
 9
           As a high-frequency litigant . . . the Court finds it would be improper to
10         allow Plaintiff to use federal court as an end-around to California’s
11
           pleading requirements. Therefore, as a matter of comity, and in deference
           to California’s substantial interest in discouraging unverified disability
12         discrimination claims, the Court declines supplemental jurisdiction over
13         Plaintiff’s Unruh Act claim.
14
     Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017); see also Gibbs,
15
     383 U.S. at 726. Although some plaintiffs and their counsel have argued that they file
16
     in federal court not to evade California’s restrictions, but because of the quality of the
17
     judges, the ease of the ECF system for filing, and the prevalence of federal ADA
18
     decisional authority, the Court finds such arguments unpersuasive and belied by the
19
     recent nature of the dramatic increase in the filing of such cases in federal court. Indeed,
20
     those reasons, if true at all, do not explain why nearly nine times more construction-
21
     related accessibility actions are being filed in the Central District in 2019 than were
22
     filed in 2013. As one district court recently explained:
23
           In attempting to show that his decision to file in federal court is not simply
24
           an attempt to evade California’s heightened pleading rules, Schutza insists
25         the ‘quality of judges [and] the quality of legal rulings’ is higher in federal
26
           court. This argument, of course, flies in the face of our judicial system’s
           equal respect for state and federal courts. The convenience of electronic
27         filing and the widespread availability of published opinions—other
28         arguments Schutza advances—may be creature comforts that make filing




                                                 10
 1         in federal court more enticing, but they hardly outweigh the disservice that
           is done to California’s efforts to implement and interpret its own law when
 2         federal courts exercise supplemental jurisdiction over these claims. If
 3         Schutza were able to articulate a persuasive reason for his decision to file
           in federal court, perhaps this would be a different story. As it stands,
 4
           though, the Court can discern no basis for the state law claim being filed
 5         in federal court other than to prevent California from being able to apply
 6
           and enforce its own rules.

 7   Schutza v. Alessio Leasing, Inc. (Alessio Leasing), CV 18-2154 LAB (AGS), 2019 WL
 8   1546950, at *3 (S.D. Cal. Apr. 8, 2019); see also Schutza, 262 F. Supp. 3d at 1031 (“It
 9   is unclear what advantage—other than avoiding state-imposed pleading requirements—
10   Plaintiff gains by being in federal court since his sole remedy under the ADA is
11   injunctive relief, which is also available under the Unruh Act.”). “Federal courts may
12   properly take measures to discourage forum-shopping, and here, where Plaintiff has
13   filed over one hundred disability discrimination cases, and settled more than fifty of
14   them in a two-year period, the Court finds this to be a compelling reason to decline
15   supplemental jurisdiction.” Schutza, 262 F. Supp. 3d at 1031 (footnote omitted) (citing
16   Hanna v. Plumer, 380 U.S. 460, 467–68 (1965)).
17         California’s elected representatives, not this Court, have enacted laws restricting
18   construction-related accessibility claims, and, as a result, dictated that these claims be
19   treated differently than other actions. That the astronomical growth in the filing of these
20   cases in federal court has coincided with California’s limitations on construction-related
21   accessibility claims suggests that it is precisely because the federal courts have not
22   adopted California’s limitations on such claims that federal courts have become the
23   preferred forum for them.
24         The Court therefore concludes that “exceptional circumstances” and “compelling
25   reasons” support the Court’s decision to decline to exercise supplemental jurisdiction
26   over Whitaker’s Unruh Act claim under 28 U.S.C. § 1367(c)(4).
27         Exercising the Court’s discretion to decline supplemental jurisdiction does not
28   deprive Whitaker of any remedies. Nor does it allow an ADA claim for injunctive relief



                                                 11
 1   to go unaddressed. The ADA claim remains pending in this Court. Moreover, by
 2   declining to exercise supplemental jurisdiction, the Court is merely restoring the
 3   balance Congress struck when it enacted the ADA and provided a private right of action
 4   for injunctive relief and an award of attorneys’ fees, but did not allow for the recovery
 5   of statutory damages.
 6         Accordingly, the Court GRANTS Defendants’ motion to decline supplemental
 7   jurisdiction.
 8                                    V.    CONCLUSION
 9         For the reasons discussed above, Defendants’ Motion to Dismiss for lack for
10   subject matter jurisdiction is DENIED and Defendants’ request that this Court decline
11   to exercise supplemental jurisdiction over Whitaker’s Unruh Act Claim is GRANTED.
12
13         IT IS SO ORDERED.
14
15   October 1, 2019                        ____________________________________
16                                               OTIS D. WRIGHT, II
                                            UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                                12
